JS 44 (Rev. 10/20)                 Case 5:20-cv-06334-JFL
                                                     CIVILDocument
                                                           COVER1SHEET
                                                                   Filed 12/16/20 Page 1 of 27
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
         Jimi Rose                                                                                        Mattress Firm, Inc. and John Eck
   (b)   County of Residence of First Listed Plaintiff           Lehigh County, PA                        County of Residence of First Listed Defendant              Harris County, Texas
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
                                                                                                      Jennifer Kallet, Esq. and Lindsey Lunney, Esq.
         Pro Se                                                                                       Reilly, McDevitt & Henrich, P.C.
                                                                                                      One South Penn Sq. suite 410
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

  2    U.S. Government              ✖ 4    Diversity                                             Citizen of Another State            2     ✖    2   Incorporated and Principal Place           5    ✖ 5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                             FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability         690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                      New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                       840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
  190 Other Contract                      Product Liability           380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
✖ 195 Contract Product Liability      360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                           Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                      362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                          Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                     441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                   443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability              Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                          Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                      446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                          Other                       550 Civil Rights                  Actions                                                                State Statutes
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             ✖   2 Removed from                 3      Remanded from              4 Reinstated or              5 Transferred from     6 Multidistrict                      8 Multidistrict
    Proceeding                 State Court                         Appellate Court              Reopened                     Another District         Litigation -                       Litigation -
                                                                                                                             (specify)                Transfer                           Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 U.S.C. Sect. 1332
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Plaintiff is alleging breach of contract
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                $200,000                                    JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                        JUDGE                                                                DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
12/16/2020                                                            Jennifer A. Kallet, Esq.
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                     JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 2 of 27
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 3 of 27

                                                                                  APPENDIX G

                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
JIMI ROSE
                                            :
                                            :
             V.                             :                      Civil Action
MATTRESS FIRM AND JOHN ECK                  :                      No: 20-6334
                                            :

                          DISCLOSURE STATEMENT FORM

Please check one box:

            The nongovernmental corporate party,
             , in the above listed civil action does not have any parent corporation and
             publicly held corporation that owns 10% or more of its stock.

✔
            The nongovernmental corporate party,            Mattress Firm Inc.
             , in the above listed civil action has the following parent corporation(s) and
             publicly held corporation(s) that owns 10% or more of its stock:

             Steinhoff International Holdings N.V., a company formed under the laws of
             the Neverlands, and which is publicly traded on the Frankfurt and South
             African stock exchanges, indirectly owns 10% or more of Mattress Firm Inc.
             stock. Steinhoff International Holdings N.V. has no parent corporation.



    12/16/2020                                  Jennifer A. Kallet, Esq.
      Date                                                 Signature

                            Counsel for: Defendants


Federal Rule of Civil Procedure 7.1 Disclosure Statement
     (a)    W HO MUST FILE; CONTENTS. A nongovernmental corporate party must file
            two copies of a disclosure statement that:
            (1)    identifies any parent corporation and any publicly held corporation
                   owning10% or more of its stock; or

             (2)    states that there is no such corporation.

      (b) TIME TO FILE; SUPPLEMENTAL FILING . A party must:
             (1)    file the disclosure statement with its first appearance, pleading,
                    petition, motion, response, or other request addressed to the court;
                    and
             (2)    promptly file a supplemental statement if any required information
                    changes.
         Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 4 of 27

                          UNITED STATE DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
 USA                                       :     Criminal Action
                                           :
 v.                                        :
                                           :
                                           :       No.


                           DISCLOSURE STATEMENT FORM

Please check one box:

             The nongovernmental corporate party,                                , in
              the above listed criminal action does not have any parent corporation and
              publicly held corporation that owns 10% or more of its stock.

             The nongovernmental corporate party,                                 , in
              the above listed criminal action has the following parent corporation(s)
              and publicly held corporation(s) that owns 10% or more of its stock:




Date                                               Signature

                                    Counsel for:

Federal Rule of Criminal Procedure 12.4 Disclosure Statement
      (a)    W HO MUST FILE.
             (1)    NONGOVERNMENTAL CORPORATE PARTY. Any nongovernmental
                    corporate party to a proceeding in a district court must file a statement
                    that identifies any parent corporation and any publicly held corporation
                    that owns 10% or more of its stock or states that there is no such
                    corporation.
             (2)    ORGANIZATIONAL VICTIM. If an organization is a victim of the alleged
                    criminal activity, the government must file a statement identifying the
                    victim. If the organizational victim is a corporation, the statement must
                    also disclose the information required by Rule 12.4(a)(1) to the extent
                    that it can be obtained through due diligence.
      (b)    TIME FOR FILING; SUPPLEMENTAL FILING. A party must:
             (1)    file the Rule 12.4(a) statement upon the defendant's initial appearance;
                    and
             (2)    promptly file a supplemental statement upon any change in the
                    information that the statement requires.
               Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 5 of 27
                                                   Civil Justice Expense and Delay Reduction Plan
                                                  Section 1:03 - Assignment to a Management Track

     (a)               The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

     (b)              In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the plaintiff shall submit to the clerk of
     court and serve with the complaint on all defendants a case management track designation form specifying that the plaintiff believes the case
     requires Standard Management or Special Management. In the event that a defendant does not agree with the plaintiff regarding said designation,
     that defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all other parties, a case management track
     designation form specifying the track to which that defendant believes the case should be assigned.

     (c)               The court may, on its own initiative or upon the request of any party, change the track assignment of any case at any time.

     (d)                Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case pending before that judicial officer,
     to direct pretrial and trial proceedings that are more stringent than those of the Plan and that are designed to accomplish cost and delay reduction.

     (e)            Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the procedure for random assignment of Habeas
     Corpus and Social Security cases referred to magistrate judges of the court.

                                                 SPECIAL MANAGEMENT CASE ASSIGNMENTS
                                                  (See §1.02 (e) Management Track Definitions of the
                                                   Civil Justice Expense and Delay Reduction Plan)

      Special Management cases will usually include that class of cases commonly referred to as "complex litigation" as that term has been used in the
Manuals for Complex Litigation. The first manual was prepared in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in
1985. This term is intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the first manual. Cases
may require special or intense management by the court due to one or more of the following factors: (1) large number of parties; (2) large number of
claims or defenses; (3) complex factual issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery; (7)
exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally short time; and (9) need to decide preliminary
issues before final disposition. It may include two or more related cases. Complex litigation typically includes such cases as antitrust cases; cases
involving a large number of parties or an unincorporated association of large membership; cases involving requests for injunctive relief affecting the
operation of large business entities; patent cases; copyright and trademark cases; common disaster cases such as those arising from aircraft crashes or
marine disasters; actions brought by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or potential
class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of factual issues. See §0.22 of the first Manual for
Complex Litigation and Manual for Complex Litigation Second, Chapter 33.
            Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 6 of 27


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSLYVANIA



  JIMI ROSE                                             NO. 20-6334
  911 Barnsdale road
  Allentown, PA 18103

             VS.

  MATTRESS FIRM
  10201 South Main Street
  Houston, TX 77025

             AND

  JOHN ECK
  10201 South Main Street
  Houston, TX 77025



                                   NOTICE OF REMOVAL

       The Petitioners, Mattress Firm, Inc. (improperly sued as “Mattress Firm”) (hereinafter

Mattress Firm) and John Eck (improperly sued as John Eck a.k.a. “The Thief”) (hereinafter John

Eck), respectfully state to this Honorable Court:

       1.      On November 9, 2020, a Complaint was filed against Defendants and is currently

pending in the Lehigh County Court of Common Pleas, Pennsylvania, Docket No. 2020-C-2152,

in which the above named Jimi Rose, is named as the Plaintiff, and Mattress Firm and John Eck,

are named as Defendants. See, Plaintiff’s Complaint attached hereto as Exhibit A.

       2.      Defendant, Mattress Firm, received a copy of the aforementioned Complaint via

regular mail service, no return receipt requested, on November 16, 2020.

       3.      This notice is filed with the Court within the thirty day time period set for removal

set forth in 28 U.S.C. Sect. 1446(b) in that Defendants first received notice of the Complaint on

November 16, 2020.
            Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 7 of 27


       4.      This action is removable to Federal Court, because it is a civil action between

citizens of different states; and the amount in controversy exceeds $75,000. 28 U.S.C. §§ 1332 (a)

and 1441.

       5.      Plaintiff alleges in his Complaint that he is seeking recovery in excess of $200,000

against each Defendant, which exceeds the jurisdictional threshold of $75,000 pursuant to 28

U.S.C. §1332(a). See, Exhibit A.

       6.      In the Complaint Plaintiff demands judgment for compensatory and punitive

damages, as well as interests, and costs. See Exhibit A.

       7.      Plaintiff’s Complaint appears to assert claims for breach of contract and/or claims

for unfair and unlawful business practices against Defendants. See, Exhibit A.

       8.      In the interest of judicial economy and the fair adjudication of claims brought

before the Court, Petitioners seek removal to this Court.

       9.      Upon information and belief, Petitioners state that diversity of citizenship exists

between the parties in controversy as follows:

       a)      At the commencement of this action and the filing of the Complaint, the Plaintiff,

Jimi Rose, is a Citizen of the Commonwealth of Pennsylvania, residing at 911 Barnsdale Road,

Allentown, Pennsylvania, 18103. See, a true and correct copy of the Praecipe for Summons filed

by Plaintiff, attached hereto as Exhibit B.

       b)      At the commencement of this action and the filing the Complaint, Defendant,

Mattress Firm, Inc. was and is a corporation incorporated under the laws of the State of Delaware,

with its principal place of business located in Houston, Texas.

       c)      At the commencement of this action and the filing the Complaint, Defendant, John

Eck, is a citizen of the State of Texas.
          Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 8 of 27


       10.     This Court has original jurisdiction over the action between the Plaintiff and written

notice of the filing of this Notice of Removal has been given to all parties in accordance with as

required by 28 U.S.C. Sect. 1446(d) and as certified in the attached Certificate of Service.

       11.     Promptly after filing in this court and the assignment of a civil action numbers, a

true and correct copy of this Notice of Removal will be filed with the Prothonotary of the Lehigh

County Court of Common Pleas, as provided by U.S.C. Sect. 1446(d).

       WHEREFORE, Defendants, Mattress Firm and John Eck, respectfully requests that it

may affect the removal of this action from the Lehigh County Court of Common Pleas to the

United States District Court for the Eastern District of Pennsylvania.



                                      Respectfully submitted,

                                      REILLY MCDEVITT & HENRICH, P.C.

                                              By: ___Jennifer A. Kallet__
                                                     Jennifer A. Kallet, Esquire
                                                     Identification No. 200229
                                                     jkallet@rmh-law.com
                                                     Lindsey Lunney, Esquire
                                                     Identification No. 320897
                                                     llunney@rmh-law.com
                                                     Reilly, McDevitt & Henrich, P.C.
                                                     The Widener Building, Suite 410
                                                     One South Penn Square
                                                     Philadelphia PA 19107
                                                     Tel.: (215) 972-5200
                                                     Attorneys for Defendants,
                                                     Mattress Firm Inc. and John Eck

Dated: 12/16/2020
          Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 9 of 27


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSLYVANIA



  JIMI ROSE                                             NO. 20-6334
  911 Barnsdale road
  Allentown, PA 18103

             VS.

  MATTRESS FIRM
  10201 South Main Street
  Houston, TX 77025

           AND

  JOHN ECK
  10201 South Main Street
  Houston, TX 77025



                          CERTIFICATE OF NOTICE OF FILING

       The undersigned attorneys of record for Defendants, Mattress Firm, Inc. and John Eck,

certify that on the date below, a copy of the Notice of Removal of this action was filed with the

Clerk of the United States District Court of Pennsylvania, Eastern District, and that written notice

of filing of the Notice of Removal was served to the parties named above in this action or to their

attorneys of record. Attached to the notices were copies of the Notice of removal. Removal of this

action is effective as of that date, pursuant to 28 U.S.C. § 1442(a)(1) and 1446.


                                              REILLY MCDEVITT & HENRICH, P.C.

                                              By: __Jennifer A. Kallet
                                                    Jennifer A. Kallet, Esquire
                                                    Identification No. 200229
                                                    jkallet@rmh-law.com
                                                    Lindsey Lunney, Esquire
                                                    Identification No. 320897
                                                    llunney@rmh-law.com
                                                    Reilly, McDevitt & Henrich, P.C.
                                                    The Widener Building, Suite 410
        Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 10 of 27


                                         One South Penn Square
                                         Philadelphia PA 19107
                                         Tel.: (215) 972-5200
                                         Attorneys for Defendants,
                                         Mattress Firm, Inc. and John Eck.
Dated: 12/16/2020
     Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 11 of 27




                                         One South Penn Square
                                         Philadelphia PA 19107
                                         Tel.: (215) 972-5200
                                         Attorneys for Defendants,
                                         Mattress Firm, Inc. and John Eck.
Dated: 12/16/2020
         Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 12 of 27




  REILLY, MCDEVITT & HENRICH, P.C.                            ATTORNEYS FOR DEFENDANTS,
  BY: JENNIFER A. KALLET, ESQUIRE                             MATTRESS FIRM INC. AND JOHN
      IDENTIFICATION NO. 200229                               ECK
  BY: LINDSEY LUNNEY, ESQUIRE
      IDENTIFICATION NO. 320897
  ONE SOUTH PENN SQUARE
  SUITE 410
  PHILADELPHIA, PENNSYLVANIA 19107
  (215) 972-5200


JIMI ROSE                                                      LEHIGH COUNTY
911 Barnsdale Road                                         COURT OF COMMON PLEAS
Allentown, PA 18103                                             CIVIL ACTION

         VS.

MATTRESS FIRM                                                   CASE NO. 2020-C-2152
10201 South Main Street
Houston, TX 77025

         AND

JOHN ECK
10201 South Main Street
Houston, TX 77025



                      PRAECIPE TO FILE NOTICE OF REMOVAL

   TO:    Jimi Rose
          911 Barnsdale Road
          Allentown, PA 18103
          Plaintiff, proceeding Pro Se


          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. Sect. 1446, Defendants,

   Mattress Firm and John Eck, in the above captioned matter, have on December 16, 2020,

   filed their Notice of Removal, a copy of which is attached hereto, in the office of the

   Clerk, United States District Court for the Eastern District of Pennsylvania, Room 2609,

   U.S. Courthouse, 601 Market Street, Philadelphia, 19106.
     Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 13 of 27




                                 Respectfully submitted,

                                 REILLY, MCDEVITT & HENRICH, P.C.

                                 By: ___Jennifer A. Kallet____
                                          Jennifer A. Kallet, Esquire
                                          Identification No. 200229
                                          jkallet@rmh-law.com
                                          Lindsey Lunney, Esquire
                                          Identification No. 320897
                                          llunney@rmh-law.com
                                          Reilly, McDevitt & Henrich, P.C.
                                          The Widener Building, Suite 410
                                          One South Penn Square
                                          Philadelphia PA 19107
                                          Tel.: (215) 972-5200
                                          Attorneys for Defendants,
                                          Mattress Firm Inc. and John Eck
Dated: 12/16/2020
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 14 of 27




               Exhibit A
 FILED 11/9/2020 9:36 AM, Clerk ofDocument
       Case 5:20-cv-06334-JFL      Judicial Records,
                                             1 Filed Civil Division
                                                     12/16/20       , Lehigh
                                                                  Page  15 ofCounty,
                                                                              27     PA
                                             2020-C-2152        /s/A D



                                 In the Cou rt of Common Pleas
                                 Lehigh County, Pennsylvania



Jimi Rose
                Plaintiff                                   No: 2020-C-2152
                                                            Jury Trial Demanded
       v

John Eck a.k.a. "The Th ief";
Mattress Fair
                Defendants



                                        Notice to Defend



You have been sued in Court. If you wish to defend against the claims set forth in the follow ing

pages, you must take action within twenty (20) days after this Complaint and Notice are served,

by entering a written appearance personally or by attorney and filing in w riting with the Cou rt

your defenses or objections to the claims set forth against you. You are warned that if you fa il

to do so the case may proceed without you and a judgment may be entered against you by the

Court without further notice for any money claimed in the Complaint or fo r any other cl aim or

relief requested by the Pla intiff. You may lose money or property or other rights impo rt ant to

you.




 YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYE R,

 GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. TH IS OFFICE CAN PROVIDE YO U W ITH

 INFORMATION ABOUT HIRING A LAWYER.
       11/9/2020
 FILED Case       9:36 AM, Clerk ofDocument
             5:20-cv-06334-JFL      Judicial Records,
                                              1 Filed Civil Division,
                                                      12/16/20        Lehigh
                                                                   Page 16 ofCounty,
                                                                              27     PA
                                              2020-C-2152        /s/A D



IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH

INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A

REDUCED FEE OR NO FEE.




                           LEHIGH COUNTY BAR ASSOCIATION

                               LA WYER REFERRAL SERVICE

                                     P.O BOX 1324

                         ALLENTOWN, PENNSYLVANIA 18105-1324

                               TELEPHONE: 610-433-7094




                                               Ji T i Rose
                                               911 Barnsdale Rd .
                                               Allentown, PA 18103
                                               (610) 737 - 8434
 FILED 11/9/2020 9:36 AM ,Clerk ofDocument
       Case 5:20-cv-06334-JFL     Judicial Records,
                                            1 FiledCivil Division,
                                                    12/16/20       Lehigh
                                                                 Page 17 ofCounty,
                                                                            27     PA
                                            2020-C-2152       /s/A D



                                     In the Court of Common Pleas
                                      Lehigh County, Pennsylvania



Ji mi Rose
                Plaintiff                                       No: 2020-C-2152
                                                                Jury Tri al Demanded
         v

John Eck a.k.a. "The Thief";
Mattress Firm
                Defendants



                                                Complaint



   1.    On or around the   11th   day of July, 2020 Plaintiff's friends purchased a mattress and a
 base from Mattress Firm as a gift to the Plaintiff.

  2. Several days later, the delivery men delivered what was supposed to be an extra firm
 mattress and an electronic base. When the gentlemen who brought the mattress to the
  Plaintiff's home looked like they were very unclean people.


    3. Plaintiff does not know the exact date the mattress was delivered but, approximately a
  week and a half after the Plaintiff got the mattress and base, the electric plug which was
  plugged into the wall which controlled the base and vibrator started to smoke.

    4. It was at this time the Plaintiff contacted his electrician because the prongs from the
  cord has burned into the outlet.

    5.   Plaintiff contacted Kim who sold the Plaintiff's friends the mattress for the Plaintiff as a
  gift. Kim informed the Plaintiff that she would talk to her boss about the base and that the
  boss would know what to do. Approximately a week later, Plaintiff received a call from Kim's
  boss who told the Pla intiff she would refund the Plaintiff's money for the base which she did .

    6. The Plaintiff reached out personally to Defendant Eck and asked him to refund all t he
  money for the Mattress because, the Mattress had bugs in it and the Plaintiff had to remove
  the Mattress from the bedroom to the garage so that the Mattress could be fumigated.
FILED 11/9/2020 9:36 AM, Clerk ofDocument
      Case 5:20-cv-06334-JFL      Judicial Records,
                                            1 FiledCivil Division,
                                                    12/16/20       Lehigh
                                                                Page  18 ofCounty,
                                                                            27     PA
                                            2020-C-2152       ls/A D



 7.    After 2 weeks of the mattress sitting in the garage and being sprayed 2 or 3 times a
week, the Plaintiff then moved the mattress back to his bedroom. It was at this time the
Plaintiff noticed that the mattress was a defective mattress because, the mattress did not lay
flat; it was always a dip in the middle of the mattress which brought excruciating pain to the
Plaintiff's back.


  8.   There was always a dip in the bed that never went away. Plaintiff will attach a picture of
how the mattress is designed. One thing is a fact the mattress is not an extra firm mattress.

  9. All the Plaintiff wanted to do is get his money back and go to a legitimate mattress place
and get himself a good mattress and get what he paid for. He asked the President, Defendant
Eck, to return his funds. Since the Defendant refused to return the Plaintiff's funds, let us bring
the mattress to a Jury and let the Jury see the mattress and how defective it is.

  10. This matter should have been settled over a month ago but, the President of this slip-
shod business, Defendant Eck, is used to ripping people off. It appears, he has an
overwhelming disregard for the customers' rights.


  11. The mattress does not lie and, the mattress is not fit for human use. Plaintiff wants the
Court and the Jury to see that the mattress has a bunch of ripples and, no human being should
be forced to lay on a mattress that causes severe injury to the back.


  12. Defendants could have resolved this matter by just giving Plaintiff his money back. Now,
the Plaintiff wants double his money back for all the aggravation that Defendants put the
Plaintiff through in the name of greed.


  13. The CEO, Defendant Eck, is a thief, a con artist. He has no regard for the public. Plaintiff
believes that a Jury will award him damages in excess of $100,000 because, the Plaintiff has a
sore back and is hardly able to walk due to the negligence of the Defendants who knew or
should have known that his product was not fit for human use.


  14. If Defendants do not want to pay the Plaintiff for his injuries and suffering then this
matter must be set for Trial so that a Jury can see the deliberate, willful and intentional
negligence of the Defendants.


  15. Plaintiff cannot sleep on the bed because, it causes Plaintiff's back to be sore and there
are too many lumps on the mattress. The mattress is causing Plaintiff severe injury. Whereas,
the Plaintiff, when he gets out of bed, he can barely walk because, the mattress acts like it has
a mind of its own on how to destroy those who lay on it.
 FILED 11/9/2020 9:36 AM, Clerk ofDocument
       Case 5:20-cv-06334-JFL      Judicial Records,
                                             1 FiledCivil Division,
                                                     12/16/20       Lehigh
                                                                 Page  19 ofCounty,
                                                                             27     PA
                                             2020-C-2152       /s/A D



  16. The Plaintiff asked the CEO to resolve this matter, they gave the Plaintiff $600 or $700
for the base but, fell short when it came time to refunding the money for the mattress. The
CEO was given every opportunity to correct his illegal business practices.


  17. All the lackeys who work for the CEO knew or should have known that their mattresses
are defective and could cause injury to the Public.


 18. Plaintiff will extend this Complaint in the event the CEO does not want to give him all his
money back.



Wherefore, Plaintiff prays that this Honorable Court will enter Judgment for the Plaintiff and
against Defendant John Eck a.k.a. "The Thief" in excess of $100,000 nominal and $100,000
punitive damages for Unfair and Unlawful Business Practices and against Defendant Mattress
Firm in excess of $100,000 nominal and $100,000 punitive damages for Unfair and Unlawful
Business Practices.




November 6, 2020
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 20 of 27




          Exhibit B
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 21 of 27
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 22 of 27
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 23 of 27
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 24 of 27
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 25 of 27
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 26 of 27
Case 5:20-cv-06334-JFL Document 1 Filed 12/16/20 Page 27 of 27
